DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The claims are objected to because the lines are crowded too closely together, making reading difficult.  Substitute claims with lines one and one-half or double spaced on good quality paper are required.  See 37 CFR 1.52(b).
Claims 1 and 7 are objected to because of the following informalities:  per MPEP 608.01 (m) “Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i).”  The elements of claims 1 and 7 are not indented.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 14 recites the limitation "the vacuum" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7-11, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. PG Pub. 2019/0133178 to Cieslikowski.
Regarding claim 1, Cieslikowski teaches a method for checking quality of rod-like products (see 1 in Fig. 2 and [0030]  14th line from the end) for the tobacco industry, comprising steps of 

moving rod-like products (see numeral 1 in Fig. 2) placed in a transport socket (see numeral 2 in Fig. 2 and [0030], 8th line) of a conveyor (see numeral 2 in Fig. 2 and [0030], second line) along an audit trail (see T in Fig. 5b and [0030], first sentence), 

checking the quality of a rod-like products (1) with a scanning device (see numeral 5 in Fig. 9a and [0031, first sentence) placed on the audit trail (T), characterized in that it further comprises 

rotating the rod-like product (1) placed in the transport socket (4), during the step of checking the quality of rod-like products (1), 

using at least one track (see numeral 12 in Fig. 5b and [0035] first and second sentences) interacting with a lateral surface (see numeral 12 in Fig. 5b and [0035] first and second sentences) of the rod-like products (1).

Regarding claim 2, Cieslikowski discloses the track (12) interacts through friction with the lateral surface  of the rod-like product (1) from the bottom side of the transport socket (see numeral 12 in Fig. 5b and [0035], first and second sentences).

Regarding claim 3, Cieslikowski discloses the rod-like product (1) placed in the transport socket (12) rotates by at least 360° around its longitudinal axis (see [0035], last sentence, the examiner noting obtaining “a precise spatial image” would require at least a 360 degree rotation).

Regarding claim 5, Cieslikowski discloses the checking the quality of rod-like products (1) is done using a scanning device (see numeral 5 in Fig. 2 and [0031]) in a form of camera, scanner or other device recording a plurality of images of rod-like products at different angle positions during the rolling of rod-like products on the track (see Fig. 5a).

Regarding claim 7, Cieslikowski discloses a device (5) for checking quality of rod-like products (1) for the tobacco industry comprising:

a conveyor (2) provided with transport sockets (4) for moving rod-like products (1) along the audit trail (T),

a scanning device (5) for checking the quality of the rod-like product (1) moving along the audit trail (T), characterized in that

the device (5) is provided with at least one track (12) adopted to rotate rod-like products (1) in the socket (2) of the conveyor through interaction with a circumferential surface (numeral 12 in Fig. 5b) of the rod-like product (1).

Regarding claim 8, Cieslikowski discloses the scanning device (5) is in a form of camera, scanner or other image recording device (see numeral 5 in Fig. 2 and [0031]).

Regarding claim 9, Cieslikowski discloses the track (12) is stationary in relation to the scanning device (5)(this is true in Cieslikowski so far as the track 12 as a whole neither moves forward nor backward).

Regarding claim 10, Cieslikowski discloses the track (12) is movable in relation to the scanning device (5)(Fig. 5b shows a disembodied track 12 without hinderance of movement, hence movable).

Regarding claim 11, Cieslikowski discloses that the track (7) is provided with a contact surface (see Fig. 5b and interaction between 12 and rods 1’, 1’’) of high friction coefficient interacting through friction (said interaction causes the rods to rotate, see [0035] first and second sentence, said rotation according to the universal laws of physics is not only accomplished by friction, but by a friction with a high enough friction coefficient to overcome the initial inertia of the rod 1) with a circumferential surface (6) of rod-like products (1) preventing rod-like products from sliding during the rotation.

Regarding claim 13, Cieslikowski discloses the conveyor (2) is a transport belt (see Fig. 2) or a drum.

Regarding claim 15, Cieslikowski discloses in scanning area, the contact surface of the track (12) protrudes over the bottom surface of transport socket (see numeral 2 in Fig. 5b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cieslikowski in view of U.S. Pat. No. 3,924,900 to Eisenlohr.
Regarding claim 4, Cieslikowski discloses all the claim language but does not disclose the rod-like product shall be sucked in by the vacuum provided by the openings in transport sockets of the conveyor.
Eisenlohr discloses the rod-like product shall be sucked in by the vacuum provided by the openings in transport sockets of the conveyor (col. 1 lines 49-61).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Eisenlohr with the disclosure of Cieslikowski to reduce rod-like elements from being displaced.

Regarding claim 14, Eisenlohr teaches at least one opening feeding the vacuum to keep the rod-like product in the transport socket (col. 3, lines 3-8 and ports 43).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Eisenlohr with the disclosure of Cieslikowski to reduce rod-like elements from being displaced.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cieslikowski in view of EP3704959A1 to Figarski
Regarding claim 6, Cieslikowski discloses all the claim language but does not disclose further comprises pushing out rod-like products above the bottom surface of the socket from the bottom by the track.
Figarski teaches pushing out rod-like products above the bottom surface of the socket from the bottom by the track (col. 14, lines 48-49).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Figarski with the disclosure of Cieslikowski to reposition them to enable a more complete examination through repositioning.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cieslikowski in view of GB1593875A to Heitmann.
Regarding claim 12, Cieslikowski discloses all the claim language but does not disclose the contact surface is toothed or made of rubber.  Heitmann teaches the contact surface is toothed or made of rubber (page 2, lines 79-84).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Heitmann with the disclosure of Cieslikowski to prevent slip, rubber is well known for use for this purpose as taught in Heitmann.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER RUSHIN, III whose telephone number is (313)446-4905. The examiner can normally be reached M-F 7:30-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESTER RUSHIN, III/
Examiner
Art Unit 3651



/GENE O CRAWFORD/           Supervisory Patent Examiner, Art Unit 3651